DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 8-18) in the reply filed on 9/8/2022 is acknowledged.
3.	Claims 1-20 are pending in the application.  Claims 1-7 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 8-18 are currently under examination.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see each of paragraphs [0021], [0022], [0025] and [0211] of the specification as filed; or see each of paragraphs [0070], [0072], [0080] and [0392] of the pre-grant publication). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
6.	Claim 10 is objected to because of the following informalities: “the at least one nucleic acid” as recited in the wherein clause should be changed to “the .  Appropriate correction is required.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.
Claims 8-18 are drawn to a method for analyzing data of high-throughput sequencing reaction using at least one standard sample comprising a nucleic acid of specific copy number(s), the method comprising: a) preparing a library for the at least one standard sample and at least one sequence sample under a same condition; b) subjecting the library prepared in the step a) to a sequencing reaction to obtain output data comprising reads derived from the at least one standard sample and the at least one sequence sample; and c) dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold.
The step of “dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold” (which encompasses determining a threshold with reference to read number(s) derived from the at least one standard sample in the output data; and dividing, based on the determined threshold, the reads in the output data into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold) is a mental process which is an abstract idea.  The recited abstract idea is not integrated into a practical application. Specifically, the other steps are mere data gathering steps that are necessary to obtain the “output data comprising reads derived from the at least one standard sample and the at least one sequence sample” which serves as the basis for using the abstract idea of “dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold”.  Thus, the claims are directed to the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).  As discussed above with respect to integration of the abstract idea into a practical application, the other steps are mere data gathering steps that are necessary to obtain the “output data comprising reads derived from the at least one standard sample and the at least one sequence sample” which serves as the basis for using the abstract idea of “dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold”, and thus do not amount to significantly more than the abstract idea.  Furthermore, all the steps recited in the claims in addition to the judicial exception (i.e., the abstract idea of “dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold”) are well-understood, purely conventional and routine in the art (see the 102 rejections below, and also see the various prior art references cited in the IDSs).  Accordingly, claims 8-18 are not patent eligible.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	There are three issues of indefiniteness about claim 8.  First, the goal of the claimed method appears to be utilizing the “at least one standard sample” to assist in the analysis of the “at least one sequence sample”.  However, step c) does not seem to require the reads associated with the “at least one sequence sample” to be divided into “at least one read equal to or less than the threshold and at least one read equal to or more than the threshold”.  Since the “threshold” is determined with reference to read number(s) derived from the at least one standard sample in the output data, one of ordinary skill in the art would be tempted to think that, based on the “threshold” determined with reference to read number(s) derived from the at least one standard sample in the output data, the “dividing” of step c) would be to divide the reads associated with the at least one standard sample (rather than the reads associated with the at least one sequence sample) in the output data into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold.
Second, claim 8 merely recites that the “threshold” is determined with reference to read number(s) derived from the at least one standard sample in the output data, but does not indicate how the “threshold” is determined and what it really is, thus failing to define or specify the recited “threshold” in any meaningful way.  Therefore, one of ordinary skill in the art would not know how to divide the reads in the output data based on such unspecified or unknown “threshold”.
Third, in step c), the reads in the output data are to be divided into “at least one read equal to or less than the threshold” and “at least one read equal to or more than the threshold”.  Since both of the recited groups include read(s) equal to the threshold, it is unclear how the dividing should be done for read(s) equal to the threshold.
Claims 9-18, each of which depends from claim 8, are also rejected for the same reasons as discussed above.
(2).	Claim 12 recites the limitation “the nucleic acids” in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 8 (from which claim 12 depends) recites only “a nucleic acid” (i.e., a single nucleic acid rather than a plurality of nucleic acids) in line 2.
(3).	Claim 13 recites the limitation “the nucleic acids” in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 8 (from which claim 13 depends) recites only “a nucleic acid” (i.e., a single nucleic acid rather than a plurality of nucleic acids) in line 2.
(4).	Claim 15 recites the limitation “the nucleic acids” in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 8 (from which claim 15 depends) recites only “a nucleic acid” (i.e., a single nucleic acid rather than a plurality of nucleic acids) in line 2.
(5).	Claim 18 recites “wherein the read equal to or less than the threshold in the output data is excluded, and data analysis is conducted on the read equal to or more than the threshold in the step c)” (emphasis provided).  Since the read equal to the threshold in the output data is already “excluded”, it is not clear why data analysis is still conducted on such “excluded” read.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
13.	Claims 8-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushio et al. (Metabarcoding and Metagenomics 2018, 2:1-15, published 14 March 2018).
Regarding claim 8
Ushio et al. teach, throughout the whole document, a method for analyzing data of high-throughput sequencing reaction (e.g., quantification of fish eDNA using high-throughput sequencing) using at least one standard sample (e.g., internal standard DNA) comprising a nucleic acid of specific copy number(s) (see Abstract; page 3, column 1, paragraph 2), the method comprising: a) preparing a library for the at least one standard sample (e.g., internal standard DNA) and at least one sequence sample (e.g., fish eDNA) under a same condition (see Abstract; page 3, column 1, paragraph 2; the “Paired-end library preparation” section spanning pages 4-5); b) subjecting the library prepared in the step a) to a sequencing reaction to obtain output data comprising reads derived from the at least one standard sample and the at least one sequence sample (see Abstract; page 3, column 1, paragraph 2; page 5, column 1, paragraphs 2-5); and c) dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold (see Abstract; page 3, column 1, paragraph 2; page 5, column 1, last two paragraphs; page 6, the “Statistical analysis” section spanning columns 1-2; Figure 2. Note: Since the recited “threshold” is not defined/specified in any meaningful way and is thus largely arbitrary, any two or more sequencing reads would meet the limitation(s) of step c) because such sequencing reads could be arbitrarily divided based on an arbitrarily designated threshold (which is just a number that could always be related in some way to another number such as a read number derived from the at least one standard sample in the output data).).
Regarding claim 9
The method according to Ushio et al., wherein the preparing the library for the at least one standard sample and the at least one sequence sample in the step a) is performed in a same reaction system (see the “Paired-end library preparation” section spanning pages 4-5).
Regarding claim 10
The method according to Ushio et al., wherein the at least one nucleic acid (which is comprised in the internal standard DNA) comprises DNA (see Abstract; page 3, column 1, paragraph 2; page 4, column 1, paragraph under “Preparation of standard fish DNAs”).
Regarding claim 11
The method according to Ushio et al., wherein the threshold is obtained by multiplying read number(s) derived from the at least one standard sample obtained in the step b) by a predetermined coefficient (see page 6, the “Statistical analysis” section spanning columns 1-2).
Regarding claim 12
The method according to Ushio et al., wherein a plurality of standard samples (e.g., mixture of standard DNAs which is referred to as “standard DNA mix”. See page 4, column 1, paragraph 2) comprising the nucleic acids of the same or different specific copy numbers are used in the step a), and the method further comprises selecting a standard sample to determine the threshold in the step c) (see Abstract; page 3, column 1, paragraph 2; page 6, the “Statistical analysis” section spanning columns 1-2; Figure 2).
Regarding claims 13-14
The method according to Ushio et al., wherein the same sequence sample is analyzed using a plurality of wells, and a plurality of standard samples (e.g., mixture of standard DNAs which is referred to as “standard DNA mix”. See page 4, column 1, paragraph 2) comprising the nucleic acids of the same or different specific copy numbers are used in the step a), and data is normalized among the plurality of wells, and the determined threshold is applied to the plurality of wells for analysis in the step c); wherein the method comprises drawing a relational expression of the specific copy number(s) and the output read number(s) based on the data normalized among the plurality of standard samples to estimate copy number(s) from the output read number(s) using an inverse function of the relational expression; and determining the threshold with reference to the estimated copy number(s) (see the whole document, particularly Abstract; page 3, column 1, paragraph 2; page 5, column 1, last two paragraphs; page 6, the “Statistical analysis” section spanning columns 1-2; Figure 2).
Regarding claim 15
The method according to Ushio et al., wherein a plurality of standard samples (e.g., mixture of standard DNAs which is referred to as “standard DNA mix”. See page 4, column 1, paragraph 2) comprising the nucleic acids of the same specific copy number are used in the step a), and the threshold is determined based on a mean or a median of read numbers of the plurality of standard samples in the step c) (see the whole document, particularly Abstract; page 3, column 1, paragraph 2; page 5, column 1, last two paragraphs; page 6, the “Statistical analysis” section spanning columns 1-2; Figure 2).
Regarding claim 16
The method according to Ushio et al., wherein the specific copy number is 200 copies or less (see page 4, column 1, paragraph 2: “…the copy number of the standard DNAs was adjusted and these DNAs were mixed as follows: …C. acuminatus (100 copies/μl), L. coubie (50 copies/μl) and A. gracilentus (25 copies/μl).”).
Regarding claim 18
The method according to Ushio et al., wherein the read equal to or less than the threshold in the output data is excluded, and data analysis is conducted on the read equal to or more than the threshold in the step c) (see page 5, column 1, last two paragraphs; page 6, the “Statistical analysis” section spanning columns 1-2).

14.	Claims 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourlousse et al. (Nucleic Acids Res. 2017, 45:e23).
Regarding claim 8
Tourlousse et al. teach, throughout the whole document, a method for analyzing data of high-throughput sequencing reaction (e.g., high-throughput sequencing of microbiome or environmental samples) using at least one standard sample (e.g., spike-in standards) comprising a nucleic acid of specific copy number(s) (see Abstract), the method comprising: a) preparing a library for the at least one standard sample (e.g., spike-in standards) and at least one sequence sample (e.g., microbiome or environmental sample) under a same condition (see Abstract; page 4, paragraph bridging columns 1-2; page 5, column 2, paragraph 2; page 6, column 2, paragraph 2; page 8, column 2, paragraph 2; page 11, column 1, paragraph 3); b) subjecting the library prepared in the step a) to a sequencing reaction to obtain output data comprising reads derived from the at least one standard sample and the at least one sequence sample (see Abstract; page 4, paragraph bridging columns 1-2; page 5, column 2, paragraph 2; page 6, column 2, paragraph 2; page 8, column 2, paragraphs 2-3; page 11, column 1, paragraphs 3-4); and c) dividing the reads in the output data, based on a threshold determined with reference to read number(s) derived from the at least one standard sample in the output data, into at least one read equal to or less than the threshold and at least one read equal to or more than the threshold (see Abstract; page 4, column 2, paragraph 2 – page 5, column 1, paragraph 2; page 6, column 2, paragraph 2 – page 8, column 1, last paragraph; page 8, column 2, paragraph 3 – page 9, column 2, paragraph 1; page 11, column 1, paragraphs 3-5; Figures 2-5. Note: Since the recited “threshold” is not defined/specified in any meaningful way and is thus largely arbitrary, any two or more sequencing reads would meet the limitation(s) of step c) because such sequencing reads could be arbitrarily divided based on an arbitrarily designated threshold (which is just a number that could always be related in some way to another number such as a read number derived from the at least one standard sample in the output data).).
Regarding claim 9
The method according to Tourlousse et al., wherein the preparing the library for the at least one standard sample and the at least one sequence sample in the step a) is performed in a same reaction system (see page 4, paragraph bridging columns 1-2; page 5, column 2, paragraph 2; page 6, column 2, paragraph 2; page 8, column 2, paragraph 2; page 11, column 1, paragraph 3).
Regarding claim 10
The method according to Tourlousse et al., wherein the at least one nucleic acid comprises DNA (see page 2, paragraph bridging columns 1-2; Figure 1; Table 1).
Regarding claim 11
The method according to Tourlousse et al., wherein the threshold is obtained by multiplying read number(s) derived from the at least one standard sample obtained in the step b) by a predetermined coefficient (see page 4, column 2, paragraph 2 – page 5, column 1, paragraph 2; page 6, column 2, paragraph 2 – page 8, column 1, last paragraph; page 8, column 2, paragraph 3 – page 9, column 2, paragraph 1; page 11, column 1, paragraphs 3-5; Figures 2 and 5).
Regarding claim 12
The method according to Tourlousse et al., wherein a plurality of standard samples (e.g., mixture of spike-in standards) comprising the nucleic acids of the same or different specific copy numbers are used in the step a) (see Abstract), and the method further comprises selecting a standard sample to determine the threshold in the step c) (see page 6, column 2, paragraph 3 – page 8, column 2, paragraph 4; Figures 2-4).
Regarding claim 13
The method according to Tourlousse et al., wherein the same sequence sample is analyzed using a plurality of wells, and a plurality of standard samples (e.g., mixture of spike-in standards) comprising the nucleic acids of the same or different specific copy numbers are used in the step a), and data is normalized among the plurality of wells, and the determined threshold is applied to the plurality of wells for analysis in the step c) (see the whole document, e.g., page 4, column 2, paragraph 2 – page 5, column 1, paragraph 2; page 6, column 2, paragraph 2 – page 8, column 1, last paragraph; page 8, column 2, paragraph 3 – page 9, column 2, paragraph 1; page 11, column 1, paragraphs 3-5; Figures 2-5).
Regarding claim 14
The method according to Tourlousse et al., wherein the method comprises drawing a relational expression of the specific copy number(s) and the output read number(s) based on the data normalized among the plurality of standard samples to estimate copy number(s) from the output read number(s) using an inverse function of the relational expression; and determining the threshold with reference to the estimated copy number(s) (see page 4, column 2, paragraph 2 – page 5, column 1, paragraph 2; page 6, column 2, paragraph 2 – page 8, column 1, last paragraph; page 8, column 2, paragraph 3 – page 9, column 2, paragraph 1; page 11, column 1, paragraphs 3-5; Figures 2-5).
Regarding claim 15
The method according to Tourlousse et al., wherein a plurality of standard samples (e.g., mixture of spike-in standards) comprising the nucleic acids of the same specific copy number are used in the step a), and the threshold is determined based on a mean or a median of read numbers of the plurality of standard samples in the step c) (see page 4, column 2, paragraph 2 – page 5, column 1, paragraph 2; page 6, column 2, paragraph 2 – page 8, column 1, last paragraph; page 8, column 2, paragraph 3 – page 9, column 2, paragraph 1; page 11, column 1, paragraphs 3-5; Figures 2 and 5).
Regarding claim 16
The method according to Tourlousse et al., wherein the specific copy number is 200 copies or less (see paragraph bridging pages 7-8; Figures 2 and 5).
Regarding claim 17
The method according to Tourlousse et al., wherein the specific copy number is 10 copies or less (see paragraph bridging pages 7-8: “…enumeration of the spike-in standards was stable across a dynamic range of at least 210 for concentrations ranging from 5.4[Symbol font/0xB4]101 … copies per reaction.”).
Regarding claim 18
The method according to Tourlousse et al., wherein the read equal to or less than the threshold in the output data is excluded (e.g., removal of singletons), and data analysis is conducted on the read equal to or more than the threshold in the step c) (see paragraph bridging pages 4-5).
Conclusion
15.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639